DETAILED ACTION


1.	Pending clams for reconsideration are Claims 1-20. Claims 1-4, 6-10, 12, and 16-20 have been amended.

Response to Arguments

2.	Applicant's arguments filed 05/03/2022 are moot in view of grounds of new rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2006/0114872 A1 to Hamada, in view of Pub.No.: US 2011/0130116 A1 to Yin et al(hereafter referenced as Yin), in further view of Patent No.: US 8,196,180 B2 to Keeler et al (hereafter referenced as Keeler)
Regarding claim  1, Hamada discloses “a wireless local area network (WLAN) access method” (wireless local area network [Fig.3]), “comprising: sending, by a terminal (wireless client terminals A-C[Fig.1/items 101-103]) , a request to a server (servers 11, 13, and 14 [Fig.1]) for an available wireless access point to a server”(wireless access point[Fig.1/item 3] to servers [Fig.1/items 11, 13, and 14]), “to query information about the available wireless access point”( The AP 10 then performs a determination process shown in FIG. 15 on a login device (wireless terminal, managed on a MAC-address basis) whose information is updated in the case of the occurrence of the update of the network information table (shown in FIG. 8) for each wireless terminal realized by monitoring of the ARP table described above [par.0078]) “acquiring, by the terminal authentication information of the specific wireless access point from the server” (the AP 10 determines that the processing is address detection of a login device that has passed remote authentication using the Enterprise-mode authentication server 14 (step S1502)
 Hamada does not explicitly disclose “receiving, by a terminal, a list of wireless access points from the server : determining, by the terminal, a specific wireless access point from the list of wireless access points information: acquiring, by the terminal authentication information of the specific wireless access point from the server” 
However, Yin in an analogous art discloses “receiving, by a terminal, a list of wireless access points from the server” (receiving by a terminal  from an access point a fail list Yin[par.0008]) : “determining, by the terminal, a specific wireless access point from the list of wireless access points information” (adding the hardware identifier and the card identifier via a terminal to a failed list (also called a “fail list’) that includes devices that are not authorized to use the wireless access point Yin[par.0006]) : “acquiring, by the terminal authentication information of the specific wireless access point from the server” (If the ESN is not on the failed list, the access point proceeds with establishment of an EV-DO session, including registering the mobile device for data service via the access point. To this end, the access point participates in exchange of Challenge-Handshake Authentication Protocol (CHAP) messages with the mobile device Yin[par.0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hamada’s terminal utilizing an authentication process is an access point for authentication of a user, with Yin’s process to determine if an access terminal is authorized to use an access point comprising a failed list which determines authorization in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hamada discloses a terminal requiring an access point authentication process and Yin teaches a fail list of a terminal and access point required to authorize the user. Hamada and Yin provide additional security by way of a wireless access point connection and both are from the same field of endeavor.
 Neither Hamada nor Yin explicitly disclose “and accessing a terminal to specific wireless access point corresponding to the authentication information using the authentication information”
However, Keeler in an analogous art discloses “and accessing a terminal (PCD-personal computing devices Keeler[Fig.6/item 110A &B]) to specific wireless access point (wireless access point Keeler [Fig.6/item 120]) corresponding to the authentication information using the authentication information”(user authentication Keeler[Fig.8/item 312]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hamada’s terminal utilizing an authentication process is an access point for authentication of a user, Yin’s process to determine if an access terminal is authorized to use an access point comprising a failed list with Keeler’s authorization and authentication method via a wireless access point in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hamada discloses a terminal requiring an access point authentication process, Yin teaches a fail list of a terminal of an access point required to authorize the user, Keeler discloses an authorization and authentication method via a wireless access point in order to provide additional security, and all are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the request for the available wireless access point carries at least one of the following parameters: an area identifier, a charge rate identifier, a traffic identifier, and a duration identifier” (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein determining the specific wireless access point from the list of wireless access points includes determining the specific wireless access point from the list of wireless access points according to a preset rule”(wireless access point comprising filtering capabilities Hamada[par.0015] also see Hamada[Fig.2]) , wherein the preset rule is one or more of the following: a signal strength, a charge rate, and available traffic.”(network device traffic management Hamada[Fig.2]).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein, before determining the specific wireless access point from the received list of wireless access point information, the method further comprises: sending, by the terminal, a connection permission application request to the server” (determine access information for accessing determined network provider and privileged access rights Keeler[Fig.4/item 218]) , “wherein the connection permission application request is to request the server to determine whether the terminal has a connection permission”(determine login terminal has succeeded remote authentication using server Hamada[Fig.15/item s1502]) ; “and receiving by the terminal a permission allocation result from the server, in a case of having the commotion permission” (determine that the login terminal has been permitted Hamada[Fig.15/item s1505]), “wherein determining the specific wireless access point from the list of wireless access points information includes determining the specific wireless access point from the list of wireless access points according to the received permission allocation result” (determine if access restriction is to be performed on terminal by AP Hamada[Fig15/item s1506]).
Regarding claim 5 in view of claim 4, the references combined disclose “wherein a parameter carried in the connection permission application request comprises at least one off a terminal identifier; a user identifier: a terminal identifier, a permission application type, and permission value corresponding to the permission application type; and a user identifier, a permission application type, and a permission value corresponding to the permission application type. “(Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42)
Regarding claim 6  in view of claim 5, the references combined disclose “wherein, after the terminal (wireless client terminal Hamada [Fig.1/item101]) is connected to the specific wireless access point (wireless access point Hamada[Fig.1/item 10]), “the method further comprises:  sending permission usage information to the server”(authentication is performed and sent between wireless client terminal and AAA server Hamada[par.0043] see also Hamada[Fig.3]) , wherein the permission usage  information comprises the terminal identifier and consumed permission information or the user identifier and consumed permission information” (If authentication server 14 determines that the wireless terminal is authorized after performing authentication by using the authentication information from the wireless terminal, then in step S513, the Enterprise-mode authentication server 14 sends RADIUS Access Accept  (authentication acceptance) to the AP 10. In step S514, upon receipt of the RADIUS-Access Accept (0xNN+n) (authentication acceptance), the AP 10 sends EAP-Success (authentication success) to the wireless terminal. In step S515, the AP10 distributes EAP-key to the wireless terminal Hamada[par.0050]) ; “receiving unused permission information from the server, wherein the unused permission information is obtained by the server by performing processing according for a permission allocated to the terminal and the permission usage information”, i.e. receiving information not authorized requiring permission (client sends username and password Keeler[Fig.8/item 308]) ; “and acquiring the unused permission information from the server”(network provider sends to provider Keeler[Fig.3/item 310]), and when the unused permission information is that the permission corresponding to the terminal is already exhausted, disconnecting the terminal from the specific wireless access point( a user may get a stop record with a session length of Zero upon quickly disconnecting after authorization Keeler[Col.25/lines 40-42]).
Regarding claim 7  in view of claim 1, the references combined disclose “wherein acquiring authentication information of the specific wireless access point from the server”(authentication is acquired from the AAA server 168b Keeler[Fig.7]) , comprises: sending an authentication information request of the specific wireless access point to the server”(AP server 10 contains filtering capabilities for specific authentication information Hamada[Fig.2] see also Hamada[par.0015]); “and receiving the authentication information that is corresponding to the specific wireless access point from the server” (AP server 10 contains filtering capabilities for specific authentication information Hamada[Fig.2] see also Hamada[par.0015]), “wherein the method further comprises: sending the received authentication information to the specific wireless access point” (authentication information is sent to terminal via access point 10 Hamada[Fig.1]), “to apply for authentication”(login terminal has succeeded remote authentication using authentication sever Hamada[Fig.15/item s1502]) ; “and receiving an authentication result from the specific wireless access point (authentication parameters are sent via security capability discovery Hamada[Fig.4]) , “wherein, when the authentication result is that the authentication is successful (authorize access Keeler[Fig.8/item 316]), “the terminal connects to a : network using the specific wireless access port”(connect to network Hamada[Fig.9/item 902]).
Regarding claim 8, Hamada discloses “a wireless local area network (WLAN) access method(wireless local area network [Fig.3]), comprising: receiving, by a server (servers 11, 13, and 14 [Fig.1]), a request from the terminal (wireless client terminals A-C[Fig.1]for an available wireless access point.” (wireless access point[Fig.1/item 3] to servers [Fig.1/items 11, 13, and 14]).
Hamada does not explicitly disclose “obtaining, by the server, a list of wireless access points including information about the available wireless access point according to the query request, sending, by the server, the list of wireless access point to the  terminal” and sending, by the server,  authentication information corresponding to a specific wireless access point to the terminal when an authentication information request of the specific wireless access point is received from the terminal” 

However, Yin in an analogous art discloses “obtaining, by the server, a list of wireless access points including information about the available wireless access point according to the query request” (receiving by a terminal  from an access point a fail list Yin[par.0008], sending, by the server, the list of wireless access point to the  terminal” (fail list Yin[par.0008])  ,“and sending, by the server,  authentication information corresponding to a specific wireless access point to the terminal when an authentication information request of the specific wireless access point is received from the terminal” (If the ESN is not on the failed list, the access point proceeds with establishment of an EV-DO session, including registering the mobile device for data service via the access point. To this end, the access point participates in exchange of Challenge-Handshake Authentication Protocol (CHAP) messages with the mobile device Yin[par.0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hamada’s terminal utilizing an authentication process in which an access point is for the authentication of a user, with Yin’s process  to decide if an access terminal is authorized to use an access point comprising a failed list which determines authorization in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hamada discloses a terminal requiring an access point authentication process and Yin teaches a fail list of a terminal an access point required to authorize the user. Hamada and Yin provide additional security by way of a wireless access point connection and both are from the same field of endeavor.
Neither  Hamada nor Yin  explicitly disclose “wherein the authentication information is used to connect the terminal to the specific wireless access point”
However, Keeler in an analogous art discloses “wherein the authentication information is used to connect a terminal (PCD-personal computing devices Keeler[Fig.6/item 110A &B]) to the specific wireless access point” (wireless specific access point Keeler [Fig.6/item 120]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hamada’s terminal utilizing an authentication process in which an access point is used for authentication of a user and Yin’s process to determine if an access terminal is authorized to use an access point comprising a failed list with Keeler’s authorization and authentication method via a wireless access point in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hamada discloses a terminal requiring an access point authentication process, Yin teaches a fail list of a terminal of an access point required to authorize the user, Keeler’s discloses an authorization and authentication method via a wireless access point in order to provide additional security, and all are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “ wherein the request for the available wireless access point carries at least one of the following parameters: an area identifier, a charge rate identifier, a traffic identifier, and a duration identifier.” (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42).
Regarding claim 10 in view of claim 8, the references combined disclose “wherein, after sending the list of wireless access points to the terminal, the method further comprises: receiving, by the server, a connection permission application request from the terminal” (determine access information for accessing determined network provider and privileged access rights Hamada[Fig.4/item 218]); determining, by the server and according to the received request, whether the terminal can be allocated a connection permission” (determine if access restriction is to be performed on terminal by AP Hamada[Fig15/item s1506]); “and sending, by the server, a permission allocation result to the terminal when it is determined that the terminal can be allocated a connection permission.” (determine that the login terminal has been permitted Hamada[Fig.15/item s1505])
Regarding claim 11 in view of claim 10, the reference combined discloses “wherein a parameter carried in the connection permission application request comprises at least one of: a terminal identifier: a user identifier: a terminal identifier, a permission application type, and a permission value corresponding to the permission application type; and a user identifier, a permission application type, and a permission value corresponding to the permission application type.” (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42)
 Regarding claim 12 in view of claim 11, the reference combined discloses “wherein, after the terminal(wireless client terminal Hamada [Fig.1/item101]) is connected to the , specific wireless access point”(wireless access point Hamada[Fig.1/item 10]), the method further comprises: receiving permission usage information from the terminal” (authentication is performed and sent between wireless client terminal and AAA server Hamada[par.0043] see also Hamada[Fig.3]), wherein the permission usage  information comprises the terminal identifier and consumed permission information or the user identifier and consumed permission information” (If authentication server 14 determines that the wireless terminal is authorized after performing authentication by using the authentication information from the wireless terminal, then in step S513, the Enterprise-mode authentication server 14 sends RADIUS Access Accept  (authentication acceptance) to the AP 10. In step S514, upon receipt of the RADIUS-Access Accept (0xNN+n) (authentication acceptance), the AP 10 sends EAP-Success (authentication success) to the wireless terminal. In step S515, the AP10 distributes EAP-key to the wireless terminal Hamada[par.0050]): performing processing according to a permission allocated to the terminal and the permission usage information to obtain unused permission information of the terminal” i.e. receiving information not authorized requiring permission (client sends username and password Keeler[Fig.8/item 308]): “and sending the unused permission information to the terminal” (network provider sends to provider Keeler[Fig.3/item 310]), wherein the unused permission information is used by the terminal to determine whether to keep connected to the specific wireless access point.” ( a user may get a stop record with a session length of Zero upon quickly disconnecting after authorization Keeler[Col.25/lines 40-42]). 
Regarding claim 13 in view of claim 8, the references combined disclose “wherein, before sending the authentication information corresponding to the specific wireless access point to the terminal, the method further comprises acquiring wireless connection authentication information from at least one WLAN service provider. (authentication connection is acquired via WLAN service provide the AP 10 uses an IEEE 802.11-series wireless LAN and Bluetooth protocol as a wireless communication medium Hamada[par.0037]).
Regarding claim 14 in view of claim 13, the references combined disclose “wherein acquiring wireless connection authentication information from at least one WLAN service provider comprises: sending, to the at least one WLAN service provider”(determine network provider Keeler[Fig.4/item 216]), a request for applying for connection authentication information” (determine access information for accessing determined network provider and privileged access rights Keeler[Fig.4/item 232]) ; “receiving authentication information provided by the WLAN service provider; and storing the received authentication information” (access allowed to receive authentication information Keeler[Fig.4/item 224]).

Regarding claim 15 in view of claim 14, the references combined disclose “wherein the request for applying to the WLAN service provider for connection authentication information carries an amount of connection authentication information that is applied for and at least one of the following parameters: an area identifier used for identify an area to which a wireless connection point belongs; a charge rate identifier used to identify a rate type to which the connection authentication information that is applied for belongs; a traffic identifier used to identify traffic to which the connection authentication : information that is applied for belongs; and a duration identifier used for identify duration corresponding to the connection authentication information that is applied for” (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42).
 Regarding claim 16, Hamada discloses “a terminal (wireless client terminals A-C[Fig.1/items 101-103]), comprising: a memory comprising instructions; and a computer processor coupled to the memory, wherein the instructions, when executed by the computer processor, cause the terminal to be configured to: send a request to the server for an available wireless access point” (wireless access point[Fig.1/item 10] to servers [Fig.1/items 11, 13, and 14]), “to query : information about the available wireless access point” (The AP 10 then performs a determination process shown in FIG. 15 on a login device (wireless terminal, managed on a MAC-address basis) whose information is updated in the case of the occurrence of the update of the network information table (shown in FIG. 8) for each wireless terminal realized by monitoring of the ARP table described above [par.0078]).
Hamada does not explicitly disclose “receive a list of wireless access points from the server; determine a specific wireless access point from the list of  wireless access points ; acquire authentication information of the specific wireless access point from the server” 
However, Yin in an analogous art discloses “receive a list of wireless access points from the server” (receiving by a terminal  from an access point a fail list Yin[par.0008]); “determine a specific wireless access point from the list of  wireless access points” (adding the hardware identifier and the card identifier via a terminal to a failed list (also called a “fail list’) that includes devices that are not authorized to use the wireless access point Yin[par.0006]); “acquire authentication information of the specific wireless access point from the server” (If the ESN is not on the failed list, the access point proceeds with establishment of an EV-DO session, including registering the mobile device for data service via the access point. To this end, the access point participates in exchange of Challenge-Handshake Authentication Protocol (CHAP) messages with the mobile device Yin[par.0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hamada’s terminal utilizing an authentication process in which an access point authenticates a user, with Yin’s process to decide if an access terminal is authorized to use an access point comprising a failed list which determines authorization in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hamada discloses a terminal requiring an access point authentication process and Yin teaches a fail list of a terminal and access point required to authorize the user. Hamada and Yin provide additional security by way of a wireless access point connection and both are from the same field of endeavor.
Neither Hamada nor Yin explicitly disclose “and access the specific wireless access point corresponding to the authentication information using the authentication information”
However, Keeler in an analogous art teaches  “and access the specific wireless access point corresponding to the authentication information using the authentication information” (wireless specific access point Keeler [Fig.6/item 120]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hamada’s terminal utilizing an authentication process in which an access point authenticates a user and Yin’s process to determine if an access terminal is authorized to use an access point comprising a failed list with Keeler’s authorization and authentication method via a wireless access point in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Hamada discloses a terminal requiring an access point authentication process, Yin teaches a fail list of a terminal of an access point required to authorize the user, Keeler discloses an authorization and authentication method via a wireless access point in order to provide additional security, and all are from the same field of endeavor.
Regarding claim 17 in view of claim 16, the references combined disclose “wherein the instructions, when executed by the computer processor, further cause the terminal to be configured to determine the specific wireless access point from the list of wireless access points according to a preset mile, wherein the preset rule is one or more of the following: a signal strength, a charge rate, and available traffic.” (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42).
Regarding claim 18 in view of claim 16, the references combined disclose “wherein the instructions, when executed by the computer processor further cause the terminal to be configured to send a connection permission application request to the server before the specific wireless access point is determined from the list of wireless access points”(access is allowed prior to determination of access point Keeler[fig.4/item 224]), “wherein the connection permission application request is to request the server to determine whether the terminal has a connection permission”(access point determines if network provider is granted permission Keeler[Fig.4/item 232]), “receive, responsive to having the connection permission, a permission allocation result from the server” (determine that the login terminal has been permitted Hamada[Fig.15/item s1505]), wherein the specific wireless access point is determined from the list of wireless access points according to the permission allocation result”|(determine if access restriction is to be performed on terminal by AP Hamada[Fig15/item s1506]).
Regarding claim 19 in view of claim 18, the references combined disclose “wherein the instructions, when executed by the computer processor further cause the terminal to be configured to: send permission usage information to the server after the terminal is connected to : the specific wireless access point” (network provider sever sends authentication information [Fig.8/item 310] via specific AP)., “wherein the permission usage information comprises  terminal identifier and consumed permission information or a user identifier and consumed permission information” (each access point 120 may comprise information used to identify or select a network provider for a particular user Keeler[Col.5/lines 63-65], “receive unused permission information from the server” i.e. receiving information not authorized requiring permission (client sends username and password exchanging unused information with server Keeler[Fig.8/item 308]), “wherein the unused permission information is obtained by the server by performing processing according to a permission allocated to the terminal and the permission usage information” (client sends username and password exchanging unused information with server Keeler[Fig.8/item 308]), “acquire the unused permission from the server” (network provider sends to provider Keeler[Fig.3/item 310], “and when the unused permission information is that the permission corresponding to the terminal is already exhausted,  disconnect from the specific wireless access point” ( a user may get a stop record with a session length of Zero upon quickly disconnecting after authorization Keeler[Col.25/lines 40-42]).

Regarding claim 20 in view of claim 16, the references combined disclose “wherein the instructions, when executed by the computer processor, further cause the terminal to be configured to: send, to the server, an authentication information request corresponding to the specific wireless connection point” (request is sent from wireless AP 120 to NMD 126 and then to server Keeler[Figure 7]); “receive the authentication information that is of the specific wireless access point and sent from the server” (access point receives information from server to communicate with PCD Keeler[Fig.4/item 232]); “send the received authentication information to the specific wireless access point” ”(network server provider sends information to AP [Fig.8/item 310]), “to apply for authentication; and receive an authentication result of the authentication information from the specific wireless access point” (network provider sever sends authentication information [Fig.8/item 310] via AP), “wherein the terminal connects to a network using the specific wireless access point when the authentication result is that the authentication is successful.” (client terminal connects and access is authorized Keeler [Fig.8/item 316]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433